DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1 and 17. Claim 1 includes a telescopic fan cage, comprising: a main frame; and a first side frame, the first side frame being operable to slide toward the main frame to shrink the fan installation space, the first side frame being operable to slide away relative to the main frame to expand the fan installation space; and a first linkage part, the first linkage part being connected to the first side frame and being slidably connected to the main frame along a manipulation direction, the manipulation direction and the sliding direction being non-parallel in combination with all other elements of the base claim. Claims 2-16 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 17 includes an apparatus case, comprising: a casing; and a telescopic fan cage, the telescopic fan cage being detachably disposed in the casing and comprising: a main frame; and a first side frame; wherein the first side frame is operable to slide toward the main frame to shrink the fan installation space, so that the telescopic fan cage is at a transit state for being moved in or out the casing; and wherein the first side frame is operable to slide away relative to the main frame to expand the fan installation space, so that the telescopic fan cage is at an installation state for being fixed to the casing in combination with all other elements of the base claim. Claims 18-20 are all dependent upon claim 17 and are considered to be allowable at least for the same reasons as claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841